 



Exhibit 10.1
MODIFICATION TO EMPLOYMENT AGREEMENT
     This Modification to Employment Agreement is made as of the 2nd day of
October, 2006, by and between Valley National Gases, Inc. and its subsidiaries
(“Company”) and William A. Indelicato (“Employee”).
     WITNESSETH:
     WHEREAS, the Parties are now bound by that certain Employment Agreement
made as of the 1st day of February, 2006, (hereinafter referred to as the
“Employment Agreement”). A copy of said Employment Agreement is attached hereto
as Exhibit “A”;
     WHEREAS, the Parties now wish to modify the Employment Agreement in certain
regards; and
     WHEREAS, the Company is desirous of modifying Sections 6(d) and 7 of the
Employment Agreement.
     NOW, THEREFORE, In consideration of the premises and of the mutual
covenants contained herein, the Parties hereto agree as follows:
     1.) The Parties agree that Section 6(d) of the Employment Agreement will
now read as follows:
          “6. Termination.
     (d) Cooperation with Company After Termination. In the event of termination
of employment, for whatever reason, the Employee agrees to cooperate with the
Company and to be reasonably available to the Company with respect to continuing
and/or future matters arising out of the Employee’s employment or any other
relationship with the Company, whether such matters are business-related, legal
or otherwise provided, however, that when requesting such cooperation, Company
shall accommodate the requirements of Employee’s business or employment and
other obligations. The Company agrees to reimburse the Employee for the
Employee’s reasonable time charges and travel expenses incurred in complying
with the terms of this paragraph upon delivery by the Employee to the Company of
valid receipts for such expenses. The provisions of this paragraph shall survive
termination of employment for a period of two (2) years.”

 



--------------------------------------------------------------------------------



 



     2.) The Parties agree that Section 7 of the Employment Agreement will now
read as follows:
          “7. Employee Covenants.
     (a) Unauthorized Disclosure. The Employee agrees and understands that, in
the Employee’s position with the Company, the Employee will be exposed to and
receive information relating to the confidential affairs of the Company,
including but not limited to technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s services and products, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential and in the nature of trade secrets.
Except to the extent that the proper performance of the Employee’s duties,
services and responsibilities hereunder may require disclosure, and except as
such information (i) was known to the Employee prior to his employment by the
Company, (ii) was or becomes generally available to the public other than as a
result of the disclosure by the Employee in violation of the provisions of this
Section 7(a), or (iii) is compelled to be disclosed by a court (or similar
tribunal) of competent jurisdiction, the Employee agrees that during the
Employment Term and thereafter, the Employee will keep such information
confidential and not disclose such information, either directly or indirectly,
to any third person or entity without the prior written consent of the Company,
except as may be required by legal process from a court of competent
jurisdiction. This confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination of this Agreement, the Employee will
promptly supply to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Employee in his capacity as an employee, officer, director, agent or stockholder
of the Company during or prior to the Employment Term.
     (b) Inventions. The Employee agrees that any and all inventions,
discoveries, improvements, processes, software, patents, copyrights and
trademarks made, developed, discovered or acquired by him during the Employment
Term, and until June 30, 2009, solely or jointly with others or otherwise and
which relate to the business of the Company and all knowledge possessed by the
Employee relating thereto (collectively, the “Inventions”), shall be fully and
promptly disclosed to the Board and to such person or persons as the Board shall
direct and shall be the sole and absolute property of the Company and the
Company shall be the sole and absolute owner thereof. The Employee agrees that
he will at all times keep all of the same secret from everyone except the
Company and such persons as the Board may from time to time direct. The Employee
shall, as requested by the Company at any time and from time to time,

2



--------------------------------------------------------------------------------



 



whether prior to or after the expiration of the Employment Term, execute and
deliver to the Company any instruments deemed necessary by the Company to effect
disclosure and assignment of the Inventions to the Company or its designees and
any patent applications (United States or foreign) and renewals with respect
thereto, including any other instruments deemed necessary by the Company for the
prosecution of patent applications or the acquisition of letters patent.
     (c) Non-Competition.
          (i) By and in consideration of the Company’s entering into this
Agreement and the Salary and benefits to be provided by the Company, and further
in consideration of the Employee’s extensive knowledge and experience within the
industry and exposure to the proprietary information of the Company, the
Employee agrees that the Employee will not, during the period (“Non-compete
Period”) beginning on the date of this Agreement and ending four (4) years after
Employee’s termination of employment, engage in any business which competes with
Company (including acting as director, officer, employee, partner, or material
stockholder of [more than five percent (5%) of the outstanding stock of a
corporation], or consultant or agent to any entity engaged in such business),
within any county, city, province, parish or similar geographic region in which
the Company or any of its subsidiaries is carrying on its business.
          (ii) In the event (A) the Company terminates the Employee’s employment
with the Company pursuant to Section 6(a)(iii), or (B) Employee’s employment
with the Company is terminated pursuant to Section 6(a)(i) or 6(a)(v), or
(C) Employee’s employment with the Company is terminated by agreement providing
for payment for the Non-competition covenant of Employee and Company pursuant to
Section 6(a)(vi) and so long as Employee is not in continuing default under or
in breach of this Section 7, the Company shall additionally pay Employee as
compensation for this Non-compete covenant the sum of Nine Hundred Sixty
Thousand Dollars ($960,000.00) payable in Twenty-four (24) consecutive monthly
installments of Twenty-five Thousand Dollars ($25,000.00) commencing one
(1) month after the Date of Termination to be immediately followed by an
additional Twenty-four (24) consecutive monthly installments of Fifteen Thousand
Dollars ($15,000.00) with the final payment due Forty-eight (48) months after
Date of Termination. In the event Employee’s employment is terminated because of
his death pursuant to Section 6(a)(i) or if he dies after termination of
employment pursuant to Section 6(a)(i), 6(a)(iii), 6(a)(v), or 6(a)(vi), if
applicable, Company shall nevertheless make payment of the balance of unpaid
compensation hereunder when otherwise due as provided for hereunder to his
widow, and if he has no widow, then to his estate, heirs or assigns or as
otherwise directed by his fiduciary representative.
          (iii) In the event the Employee’s employment with the Company is
terminated for any reason other than pursuant to Section 6(a)(i),

3



--------------------------------------------------------------------------------



 



6(a)(iii), 6(a)(v), or 6(a)(vi), if applicable, Employee shall not be entitled
to any additional payment for the Non-competition Covenants under this
Section 7(c), and all Employee Covenants under this Section 7(c), shall
nevertheless remain in full force and effect, fully binding upon Employee and
fully enforceable by the Company in accordance with the terms of this Agreement.
     (d) Non-solicitation. During the period beginning on the date of this
Agreement and ending four (4) years after termination of Employee’s employment,
the Employee shall not interfere with the Company’s relationship with, or
endeavor to entice away from the Company, any person who at any time during the
Employment Term was a customer or employee of the Company or otherwise has a
material business relationship with the Company.
     (e) Remedies. The Employee agrees that any breach of the terms of this
Section 7 will result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Employee, therefore, also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Employee,
and/or any and all persons and/or entities acting for and/or with the Employee
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity. The terms of this paragraph shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Employee.
     (f) Survival. The provisions of this Section 7 shall survive any
termination of Employee’s employment with the Company or this Agreement. The
existence of any claim or cause of action by the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements of
this Section 7.
     (g) Company. For the purposes of this Section 7, the term “Company” shall
mean, collectively, each of the Company, VLG and their successors, assigns and
nominees, and all individuals, corporations and other entities that directly or
indirectly through one or more intermediaries, control or are controlled by or
are under common control with any of the foregoing.
     (h) Reasonableness of Covenants. Employee has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon the Company under this Section 7, and Employee hereby
acknowledges and agrees that, in light of the material consideration furnished
the Employee pursuant to and under this Agreement, the same are reasonable in
time and territory, are designed to eliminate circumstances which would be
unfair to the Company are fully required to protect the legitimate interests of
the Company

4



--------------------------------------------------------------------------------



 



and do not confer a benefit upon the Company disproportionate to any detriment
to Employee.
      (i) Severability of Provisions. If any covenant set forth in this
Section 7 is determinated by any court to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area,
or by reason of its being too extensive in any other respect, such covenant
shall be interpreted to extend only for the longest period of time and over the
greatest geographical area, and to otherwise have the broadest application, as
shall be enforceable. The invalidity or unenforceability of any particular
provision of this Section 7 shall not affect the other provisions hereof, which
shall continue in full force and effect.”
     3.) With the exception of the modification of Sections 6(d) and 7 of the
Employment Agreement, all other Sections of the Employment Agreement will
continue to be in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and the Employee has hereunto set his hand,
as of the day and year first written above.

                Valley National Gases, Inc., and its       Subsidiaries
(“Company”)
WITNESS:
       
 
             
 
       
 
    By: /s/ Gary E. West
 
       
 
      Gary E. West       Its: Chairman of the Board
 
       
WITNESS:
       
 
             
 
              /s/ W.A. Indelicato
 
              William A. Indelicato (“Employee”)

5